DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant filed a response dated 1/15/2021 in which claims 1, 3, 9, 11, 17, 33, and 36 have been amended, claims 2, 5-7, 10, 13-15, 18-19, 22-26, and 30-31 have been canceled.  Thus, the claims 1, 3-4, 8-9, 11-12, 16-17, 20-21, 27-29, and 32-36 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 8-9, 11-12, 16-17, 20-21, 27-29, and 32-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of evaluating enrollees of a health insurance plan without significantly more. 
Examiner has identified claim 1 as the representative claim that describes the claimed invention presented in independent claims 1, 9, 17, and 36.
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
a training module executed within a server, a first set of health insurance claim data for a first group of individuals from a client device over a network, the first group of individuals representing enrollees of one or more first health insurance plans and the first set of health insurance claim data representing historic insurance claim information for each individual in the first group of individuals, wherein the first set of historic insurance claim information includes co-morbid conditions; separating, by the training module, the received first set of health insurance claim data into a training set of claim data and a holdout set of claim data; creating, by the training module, a set of Bayesian belief network (BBN) model candidates, wherein creating the set of BBN model candidates comprises: a) calculating distributions of discrete states for variables of the BBN network, b) generating a first BBN model by performing a preliminary modeling operation on the variables to identify appropriate machine learning parameters, c) generating a second BBN model by performing a global modeling operation to set the appropriate machine learning parameters and to observe variable relationships, d) generating a third BBN model by performing a naive modeling operation to identify a contribution of each of the variables, and e) generating a fourth BBN model by performing a focused modeling operation on a subset of the variables identified in at least one of the preliminary modeling operation, the global modeling operation, and the naive model operation, wherein the set of BBN model candidates comprises at least the first BBN model, the second BBN model, the third BBN model, and the fourth BBN model: assigning, by the training module, a score to each BBN model candidate of the set of BBN model candidates using a predetermined scoring method; selecting, by the training module, a BBN model from the set of BBN model candidates, the selected BBN model having the highest score among the set of BBN model candidates, wherein the selected BBN model is a screening BBN model to identify individuals having risk characteristics associated with a disorder or a cost BBN model to produce cost estimates with and without intervention or treatment of the disorder; validating, by the training module, the selected BBN model using the holdout set of claim data by a diagnostic module executed within the server, a second set of health insurance claim data for a second group of individuals from the client device over the network, the second group of individuals representing enrollees of one or more second health insurance plans; identifying, by the diagnostic module, a subset of individuals in the second group of individuals having the risk characteristics associated with the disorder by performing a screening operation on the received second set of health insurance claim data using the screening BBN models, or producing, by the diagnostic module, the cost estimates with and without intervention or treatment for the disorder for each individual of the identified subset of individuals using the cost BBN model; and transmitting a diagnostic report including the identified subset of individuals or the produced cost estimates to the client device over the network.  These limitations (with the exception of italicized limitations) describe the abstract idea of evaluating enrollees of a health insurance plan, which may correspond to a Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  The additional limitations of a training module executed within a server, a client device over a network, a diagnostic module do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitation of a training module executed within a server, a client device over a network, a diagnostic module result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a training module executed within a server, a client device over a network, a diagnostic module result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a training module executed within a server, a client device over a a training module executed within a server, a first set of health insurance claim data for a first group of individuals from a client device over a network, the first group of individuals representing enrollees of one or more first health insurance plans and the first set of health insurance claim data representing historic insurance claim information for each individual in the first group of individuals; receiving, by a diagnostic module executed within the server, a second set of health insurance claim data for a second group of individuals from the client device over the network, the second group of individuals representing enrollees of one or more second health insurance plans; and transmitting a diagnostic report including the identified subset of individuals or the produced cost estimates to the client device over the network which amounts to mere data gathering, which is a form of insignificant extra-solution activity.  These additional elements are no more than mere instructions to apply the exception using a generic computer arrangement.  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitation of a training module executed within a server, a client device over a network, a diagnostic module result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a training module executed within a server, a client device over a network, a diagnostic module are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The limitations, which have been identified as insignificant extra-solution activity in Step 2A, should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The specification describes the additional limitations of a training module executed within a server, a client device over a network, a diagnostic module to be a generic computer and the court cases cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner.  Thus, these limitations are well-understood, routine, and conventional in the field.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
Similar arguments can be extended to other independent claims 9, 17, and 36 and hence the claims 9, 17, and 36 are rejected on similar grounds as claim 1.  Thus, the claims 1, 9, 17, and 36 are directed to an abstract idea.
Dependent claims 3-4, 8, 11-12, 16, 20-21, 27-29, and 32-35 further define the abstract idea that is present in their respective independent claims 1, 9, 17, and 36 and thus correspond to Mental Processes and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 1, 3-4, 8-9, 11-12, 16-17, 20-21, 27-29, and 32-36 are not patent-eligible.
Response to Arguments
Applicant's arguments filed dated 1/15/2021 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1, 3-4, 6, 8-9, 11-12, 14, 16-17, 20-21, 27-29, and 32-36 under 35 U.S.C. 101, Applicant discusses the collection of co-morbid conditions in order to provide an improvement in the field of healthcare and personalized medicine.
Examiner has reviewed each and every argument, which relates to co-morbid conditions and addresses all those arguments collectively.  Examiner notes that the claim does not go into any detail as to how the claimed invention makes use of the co-morbid conditions in providing a solution that is technical in nature.  The claim simply collects information regarding co-morbid conditions and it is unclear how this information helps provide a solution in patient care and treatment.  The limitations are recited at a high level of generality and it amount to collecting data and utilizing the data in identifying individuals having risk characteristics associated with a disorder or to produce cost estimates with and without intervention or treatment of the disorder.  There is no technical solution to a technical problem as a result of collecting co-morbid condition data.  If there is an improvement, it is to an abstract idea of producing cost estimates, which is not sufficient to make the claim patent eligible under 35 U.S.C. 101.
Applicant states that Applicant has found these shortcomings can be addressed by system and methods that rely upon the generation of multiple Bayesian Belief Network (BBN) model candidates, each with specific parameters (e.g., as recited by claim 1). See id. at [0062].  The BBN models can be used to identify key relationships and identify combinations of factors to calculate both the individual risk probability of SUD as well as an individual estimate of total annual future claims given demographic factors and co-morbid conditions.  See id. at [0058].  Future claims estimates can also be derived by making assumptions about treatment and the impact that treatment may have on utilization. See id.  Such systems can be used to select appropriate treatment options and to better allocate limited healthcare resources.
Examiner notes that the limitations are recited at a high level of generality, e.g., identifying a subset of individuals, limitation is recited at high level of generality and there is no specific details as to how the identifying step is carried out and how it represents a technical solution to a technical problem.  The claim does not recite meaningful limitations, which may transform an abstract idea into a practical application.  Thus, these arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693